Citation Nr: 1141542	
Decision Date: 11/08/11    Archive Date: 11/21/11	

DOCKET NO.  08-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for disability manifested by shortness of breath.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from July 1950 to May 1954 and from May 1955 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the VARO in Winston-Salem, North Carolina.  

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.  

Please note the appeal has been Advanced on the Board's Docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2011); 38 U.S.C.A. § 7107(a)(2) (West 2002).  

In a decision dated in June 2010, the case was previously before the Board at which time it was determined that evidence received since a final May 2001 denial was new and material and the application to reopen the claim for service connection for shortness of breath was granted.  The evidence of record was then reviewed, but it was determined the criteria for establishing service connection for shortness of breath were not met.  The Veteran and his representative appealed the determination to the United States Court of Appeals for Veterans Claims (Court).

In an Order dated in June 2011, the Court issued an order granting a Joint Motion for an Order Partially Vacating the Board Decision and Incorporating the Terms of This Remand.  The Board was to undertake further development.  

Therefore, the issue is REMANDED to the RO for further development as indicated below.  




REMAND

The record as it stands is currently inadequate for the purposes of rendering a fully informed decision as to the current claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

When the Veteran was accorded an examination for official purposes in January 2008, the examiner was asked to answer the question as to whether the Veteran's chronic restrictive lung condition was at least as likely as not the result of an emergency landing he sustained while on board a plane in March 1960.  The opinion expressed by the examiner at the time of the January 2008 examination appears to answer the question whether the Veteran's apparent congenital paralysis of the right hemidiaphragm (as diagnosed by the examiner) was related to trauma, rather than the question as to whether the restrictive lung disease (shortness of breath) was related to the plane crash in March 1963.  

In view of the foregoing, the case is REMANDED for the following:  

1.  VA should schedule the Veteran for an examination by a physician knowledgeable in chronic respiratory disorders for the purpose of determining the nature, severity, and etiology of any chronic respiratory disorder, to include one manifested by shortness of breath.  The claims folder and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  All necessary special studies and tests, to include X-ray studies, deemed necessary by the examiner are to be accomplished.  


After review of the examination findings and the entire evidence of record, the examiner should express an opinion as to whether any current chronic respiratory disorder, particularly one manifested by shortness of breath, is related to the Veteran's active service in any way.  The examiner should state whether it is at least as likely as not (that is, a 50 percent or greater probability) that any current respiratory disability began during service or is otherwise linked to any incident or findings recorded during active service, to include the Veteran's involvement in a plane crash into a mountain on March 8, 1960.  

The physician should also discuss whether the Veteran's condition is congenital, and, if so, whether it is a defect or disease, and whether it was aggravated in any way by the Veteran's active service or subject to a superimposed injury (if a defect). 

If the physician cannot render an opinion without resort to speculation, he or she should so state and indicate why.  The complete rationale for any opinion expressed should be provided by the examiner.  

2.  After completing any additional development action deemed warranted by the record, the claim should again be reviewed and the case should be readjudicated.  VA should ensure that all theories, to include direct service incurrence and aggravation, are considered.  If the benefit sought on appeal is again denied, the Veteran and his representative should be provided with a supplemental statement of the case.  This must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate fully in the development of his claim, and that the consequences of failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



